DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election by Original Presentation
Newly submitted claims 17–23 are directed to an invention that is independent and/or distinct from the invention originally claimed. In particular, the apparatus claims (i.e., claims 1–3, 5–9, 11 and 12) and the method claims (claims 17–23) are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product; or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process of using that product—e.g., a method of capturing particulate matter, a method of flowing fluid in a microfluidic device, etc.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 17–23 have been withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3, 5–9, 11, and 12 are rejected 35 U.S.C. 103 as being unpatentable over Edwards1 in view of Clough.2
With respect to claim 1, the following analysis applies.
Overview of Edwards
Edwards discloses a porous membrane material comprising: a porous membrane substrate coated with a thin, uniform coating. (Edwards, Abstract.)
Claim elements not expressly taught or suggested by Edwards
Edwards does not appear to specify that the oxide is one of: iron oxide, vanadium oxide, cerium oxide, and a combination thereof.
Oxide coating
Clough discloses metal oxide coatings. (Clough Title; Abstract; clm. 1.) Clough suggests that its metal oxide coatings can be electrically conductive. (Id. col. 2, Id. col. 9, ll. 45–53; clm. 9.)
Previously, the courts have held that the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination. See MPEP § 2144.07 (citing In re Leshin, 277 F.2d 197, 200 (CCPA 1960) (“Mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.…”); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 335 (1945) (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put into the last opening in a jig-saw puzzle. It is not invention.”); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425 (Fed. Cir. 1988) (A claimed agricultural bagging machine was found to differ from a prior art machine only in that brake means of the claimed machine were hydraulically operated whereas the prior art machine’s brakes were mechanically operated. The claimed machine was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)).
In view of these holdings, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to select iron oxide as a metal oxide for Edwards’ invention: since 
The coating of the instant combination can have the same structural features as Applicant’s photocatalyst layer
The coating of the instant combination and Applicant’s photocatalyst layer can be made from the same material
As explained above, the coating of the instant combination can be made of iron oxide. (Id. ¶ 41.) Note, Applicant uses this same oxide as the material for its photocatalyst layer. (Spec. ¶ 13.)
Edwards’ coating and Applicant’s photocatalyst layer can both be deposited in the same way—namely, via Atomic Layer Deposition (ALD)
The Specification suggests that the photocatalytic layer can be deposited using ALD. (Spec. ¶¶ 14, 62, 123, 134, 135.) Similarly, Edwards teaches using ALD to deposit its KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Thus, given that Clough suggests the suitability of iron oxide as a material for forming an electrically conductive layer, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to deposit iron oxide via ALD: in order to yield the predictable result of forming an electrically conductive layer. KSR, 550 U.S. at 415–16.
The respective thicknesses of Edwards’ coating and Applicant’s photocatalyst layer can be the same
The Specification discloses that the thickness of the photocatalyst layer can be 0.005 to 0.4 times the pore size of the membrane substrate. (Spec. ¶ 58.) Note, the pores of the membrane substrate can be 0.2–1.5 µm in size. (Spec. ¶ 89.) Thus, taking into account the above ratio of 0.005 to 0.4, these features suggest that the thickness of the photocatalyst layer can be within the range of 1–600 nm. In comparison, Edwards teaches that the thickness of its coating can be with the range of less than 150 nm. Thus, Edwards’ thickness falls within Applicant’s range of 1–600 nm. And to this end, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As such, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to make the iron oxide layer of the instant combination with a the thickness in the range suggested by Edwards. (Id.)
Overall Assessment
In view of the findings discussed in §§ 3.4.1(A)–(D) supra, it is respectfully submitted that the porous membrane material of the instant combination can have the same structural features as Applicant’s “photo sensitive variable hydrophilic membrane”. In particular, as conveyed above, the coating of the instant combination can be made from the same material (and in the same way—as well as with the same dimensions) as Applicant’s photocatalyst layer.
It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). 
Given that both the porous membrane material of the instant combination and Applicant’s photo sensitive variable hydrophilic membrane can have the same structural features and composition, the porous membrane material of the instant combination is interpreted to be a photo sensitive variable hydrophilic membrane. Furthermore, given that the coating of the instant combination has the same structural features and composition as Applicant’s photocatalyst layer, (A) the coating of the instant combination is interpreted to be a photocatalyst layer and (B) the coating of the instant combination is presumed to have the same properties as Applicant’s photocatalyst layer, until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra. Accordingly, as it applies to the claimed “hydrophilic property” (cl. 1, ll. 6–7), this property is presumed to be inherent to both photocatalyst layers, viz., because the photocatalyst layer of the instant combination can have the same structural features and composition as Applicant’s photocatalyst layer.
With respect to claims 2, 6, and 7, as conveyed in § 3.4.1(E) supra, the photocatalyst layer of the instant combination and Applicant’s photocatalyst layer can have the same structural features and composition; therefore, both of these layers are presumed to have the same properties. This rationale further extends to the properties of the instant claims. That is, the properties described in claims 2, 6, and 7 are presumed to be inherent to both the photocatalyst layer of the instant combination and Applicant’s photocatalyst layer because both of these layers have the same structural features and composition. Best, supra; Spada, supra
With respect to claim 3, as conveyed in § 3.4.1(E) supra, the photo sensitive variable hydrophilic membrane of the instant combination can has the same structural features as Applicant’s photo sensitive variable hydrophilic membrane. Thus, the properties of both of these membranes—including the properties described in claim 3—are presumed to be the same. Best, supra; Spada, supra. For at least these reasons, the limitations of claim 3 are considered to be within the teaching of the instant combination. 
However, in the alternative, the following obviousness analysis applies.
Even when considering the claimed membrane substrate, the membrane substrate of the instant combination can have the same structural features as Applicant’s membrane substrate
The materials for both membrane substrates can be the same
The Specification suggests that the membrane substrate can be, among other things, a ceramic membrane or a polymer membrane. (Spec. ¶ 91.) Edwards’ membrane substrate can be either of these. (Edwards ¶ 75.)
The respective pore sizes of both membrane substrates can be the same
The Specification suggests that the pores of the membrane substrate can be 0.2–1.5 µm in size. (Spec. ¶ 89.) Edwards suggests that pore sizes of 200 nm and 400 nm (i.e., 0.2 µm and 0.4 µm, respectively) were suitable pore sizes in its invention. (Edwards ¶¶ 88, 90.) Edwards also suggests that pore size dictates the largest particle size that can pass through a membrane. (Id. ¶ 29.)
Edwards does not disclose Applicant’s disclosed range of pore size: 0.2–1.5 µm.
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). It has also been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
At the time Applicant’s invention was effectively filed, Edwards’ disclosed pore sizes of 0.2 µm and 0.4 µm would have reasonably suggested to those skilled in the art that these pore sizes were suitable in Edwards’ invention. As such, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to select pore sizes of 0.2 µm or 0.4 µm for Edwards’ membrane substrate: since Edwards suggests that these values were suitable for its invention. In addition, Edwards’ suggestion that pore size dictates the largest particle size that can pass through a membrane (Edwards ¶ 29) would have reasonably suggested to those skilled in the art that pore size can be adjusted in order to set the largest particle size that can pass through a membrane. Thus, in accordance with Aller and Peterson, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the pore size of the membrane substrate of the instant combination: in order to set the largest particle size that can pass through said membrane substrate.
The respective thicknesses of both membrane substrates can be the same
The Specification further suggests that the membrane substrate can have a thickness of 1–100 mm. (Spec. ¶ 89.) Edwards suggests that its membrane substrate “may have a wide range of thicknesses, from the micrometre range to the millimetre range”. (Edwards ¶ 75; see also ¶ 11 (“Membranes can be made with a wide range of thicknesses, for example a few micrometres thick up to hundreds of micrometres thick or even greater into the millimetre range”.) Notably, ¶ 11 of Edwards suggests that the “millimetre range” refers to values which are at least greater than “hundreds of micrometres”—e.g., thousands of micrometres (or, more bluntly, millimeters). 
In order to further understand the plain meaning of the phrase “micrometre range” Examiner looks to the prior art. In this vein, other artisans have used the term “millimeter range” to refer to ranges such as: “about 1 to 10 [mm]”; “at least about 1 mm”; or even “0.05 mm to 30 mm”.3 Thus, the phrase “millimetre range” does not 
Furthermore, as conveyed above, ¶ 11 of Edwards suggests that—in the context of its disclosure—the term “millimetre range” should be interpreted as referring to values which are (at least) greater than hundreds of micrometers. That being said, in regards to Edwards’ suggestion that its membrane substrate “may have a wide range of thicknesses, from the micrometre range to the millimetre range” (Edwards ¶ 75), thicknesses greater than hundreds of micrometers (e.g., 1 mm and larger) are immediately envisaged. Put another way, the lower end point of Edwards’ millimetre range is greater than hundreds of micrometers. In addition, in order to be consistent with the prior art, the upper end point of Edwards’ millimetre range should be reasonably commensurate with the prior art. For example, values which are on the order of feet, meters, or miles would be inconsistent with the prior art—whereas values of, say, 1–10 mm would be reasonably consistent. 
In view of the foregoing, while the end points of Edwards’ millimetre range might not be precisely clear, when viewed in the context of the above findings, there should be one or more values within Edwards’ millimetre range which fall within Applicant’s range of 1–100 mm because (1) the lower end point of Edwards’ millimetre range is constrained to be greater than hundreds of micrometers and (2) the upper end point of Edwards’ millimetre range is constrained to be reasonably commensurate with the prior art (i.e., reasonably commensurate with lengths on the order of millimeters—as opposed to say, feet, meters, or miles). 
As stated above, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). As demonstrated above, there should be one or more values within Edwards’ millimetre range which fall within Applicant’s range of 1–100 mm. In addition, it is respectfully submitted that at the time Applicant’s 
Even when considering the membrane substrate, the membrane of the instant combination still appears to have the same structural features as Applicant’s membrane
In view of the findings discussed in § 3.4.3(A) supra, it is respectfully submitted that, for the reasons provided above (id.), it would have also been obvious to arrive at Applicant’s membrane substrate based on one or more of Edwards’ and Clough’s disclosures. Furthermore, given that the proposed modifications to Edwards’ membrane substrate would result in a membrane substrate having the same structural features as Applicant’s membrane substrate, the modified membrane substrate and Applicant’s membrane substrate should have the same properties. Likewise, given that the photo sensitive variable hydrophilic membrane of the instant combination and Applicant’s photo sensitive variable hydrophilic membrane both have the same photocatalyst layer and the same membrane substrate, both of these membranes are presumed to have the same properties—including those described in claim 3, until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claim 5, this claim is considered obvious for the reasons set forth in § 3.4.1(B)(2) supra.
Claim 8 appears to share overlapping limitations with claim 1. Thus, with respect to these overlapping limitations, the subject matter presented in the rejection of claim 1 (see § 3.4.1 supra) applies. Claim 8 appears to substantially differ from claim 1 in that claim 8 recites different properties for the photocatalyst layer: i.e., a first contact angle and a second contact angle. (Cl. 8, ll. 6–9.) However, as conveyed in § 3.4.1(E) supra, the photocatalyst layer of the instant combination and Applicant’s photocatalyst layer can have the same structural features and composition; therefore, both of these membranes are presumed to have the same properties. This rationale further extends to the aforementioned properties of the Best, supra; Spada, supra.
With respect to claims 9 and 12, as conveyed in at least §§ 3.4.1(E) and 3.4.5 supra, the photocatalyst layer of the instant combination and Applicant’s photocatalyst layer can have the same structural features and composition; therefore, both of these layers are presumed to have the same properties. This rationale further extends to the properties of the instant claims. That is, the properties described in claims 9 and 12 are presumed to be inherent to both the photocatalyst layer of the instant combination and Applicant’s photocatalyst layer because both of these layers have the same structural features and composition. Best, supra; Spada, supra.
With respect to claim 11, this claim is considered obvious for the reasons set forth in § 3.4.1(B)(2) supra.
Response to Remarks4
Based on the amendments, the previous objection to the Specification has been withdrawn. Applicant’s remarks are acknowledged but are not persuasive for the reasons provided in the rejections supra.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2012/0308807 A1, published December 6, 2012 (“Edwards”).
        2 US 6,866,885 B1, issued March 15, 2005 (“Clough”).
        3 See, e.g., US 2002/0170436 A1 to Keefer et al., ¶ 169 (suggesting that “millimeter range can refer to 1–10 mm, 2–8 mm, or 3–5 mm); US 2012/0234694 A1 to Vecitis et al., ¶ 152 (suggesting that “millimeter range” can refer to “at least about 1 mm”, “at least about 3 mm”, or “at least about 5 mm”); US 6,365,092 B1 to Backa et al. (suggesting that “millimeter range” can refer to 0.05–30 mm).
        
        4 Remarks filed March 8, 2021.